Citation Nr: 0518153	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  98-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1944 to November 
1945.  

Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri denied entitlement to service connection 
for arthritis.  

In May 1999, the veteran and her spouse testified in support 
of this claim at a hearing held at the RO before a hearing 
officer.  In November 1999, the Board affirmed the RO's May 
1997 rating decision.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
August 2001, based on an Appellee's Motion for Remand and to 
Stay Further Proceedings (motion) and an Appellant's Response 
to Appellee's Motion to Remand (response), the Court vacated 
the Board's decision and remanded the matter to the Board for 
readjudication consistent with the motion and response.  

In September 2003, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The Board's purpose in remanding this claim 
was to obtain a complete set of the veteran's service medical 
records, including records of her alleged treatment for 
arthritis at the U.S. Naval Hospital in Norman, Oklahoma, and 
reports of x-rays conducted there.  For the reasons noted 
below, this claim is again REMANDED to the RO via AMC.  VA 
will notify the veteran and her representative if they are 
required to take further action.






REMAND

The claim before the Board is whether the veteran is entitled 
to service connection for arthritis.  Additional action is 
necessary before the Board can adjudicate this claim.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate her claim 
and assist her in obtaining and fully developing all of the 
evidence relevant to that claim.  In this case, for the 
reasons noted below, further development of this claim is 
required.  

In written statements submitted during the course of this 
appeal and during a hearing held at the RO in May 1998, the 
veteran claimed entitlement to service connection for 
arthritis on the basis that the disease first manifested in 
service.  Allegedly, in approximately February 1945, while 
serving as a corpsman at the U.S. Naval Hospital in Norman, 
Oklahoma, the veteran awoke one morning unable to walk.  She 
then reported this to the Captain in charge of the orthopedic 
ward at the hospital, who took x-rays and told the veteran 
that she had arthritis secondary to marching.  The doctor 
allegedly ordered the veteran to undergo several weeks of 
daily physiotherapy, after which her service department took 
her off ward duty, which was physically demanding, and 
assigned her to special duty or special watch, which was more 
administrative in nature.  She reportedly remained on such 
duty until she was discharged, at which time she claims she 
did not undergo a separation examination.  Allegedly, 
following discharge, beginning in May or June 1946, she saw 
multiple doctors whose records are unavailable, and one such 
doctor provided the first post-service diagnosis of arthritis 
in 1948.  Thereafter, additional doctors allegedly confirmed 
this diagnosis and treated the veteran for this disease. 

The veteran has submitted the following evidence to support 
her assertions that her arthritis first manifested in 
service: (1) a letter the veteran wrote to her mother in 
March 1945, which mentions that she had just undergone her 
first physiotherapy session (in a whirlpool) for her knees 
and ankles and that such therapy feels good, but does not 
stop her feet and legs from hurting the rest of the day; (2) 
a letter the veteran wrote to her mother in April 1945, which 
refers to the veteran still being on special watch; (3) a May 
1998 letter from J. E., the veteran's cousin, indicating 
that, in late spring and early summer 1945, he visited the 
veteran on several occasions and during these visits, the 
veteran told him of her painful health problems and that navy 
doctors had diagnosed her with joint pains secondary to early 
arthritis; (4) a December 1999 letter from D. G., the 
veteran's in-service bunkmate, expressing sorrow that the 
veteran was still experiencing arthritic pain, noting that 
she understood the nature of such pain given that she had 
worked on the arthritis-rheumatism ward at the hospital in 
Norman, Oklahoma, indicating that she had hoped the veteran's 
pain had eased up after she left Oklahoma, and characterizing 
her current twinges of such pain as "nothing compared with 
what [the veteran] went through"; (5) records of the 
veteran's treatment by John Campobasso, D.O., dated from 
October 1994, and a March 1998 letter from Peter I. Vilkins, 
M.D., which confirm that the veteran currently has 
degenerative joint disease and osteoarthritis of the knees 
and hips; and (6) a March 1998 letter from Dr. Campobasso, 
which indicates that he has been treating the veteran for 
more than twenty years for osteoarthritis of the knees and 
right hip and that the veteran's complaints of bilateral knee 
and right hip pain date back to her early 20s and have 
worsened steadily. 

Based on the contents of the contemporaneous letter the 
veteran sent to her mother while in service, the Board 
accepts that the veteran underwent the alleged physiotherapy 
in March 1945.  However, her service medical records, which 
include a report from the U. S. Naval Hospital in Norman, 
Oklahoma, do not reference this therapy.  In fact, these 
records, including a report of separation examination 
conducted in October 1945, do not reference any in-service 
complaint of musculoskeletal pain, or in-service treatment 
for such pain.  Moreover, they do not include any x-ray 
reports showing arthritis.   

In a May 2001 Appellant's Response to Appellee's Motion to 
Remand, noted above, the veteran's representative contends 
that due consideration should be given to the question of 
whether the veteran, who served as a corpsman in service, is 
competent to offer a medical diagnosis.  The Board 
acknowledges this contention and the fact that the veteran 
received four weeks of specialized medical training at the 
National Naval Medical Center at Bethesda, Maryland, and was 
then rated as a Hospital Apprentice, First Class.  However, 
the record does not indicate whether the veteran received the 
type of training necessary to qualify her to diagnose 
arthritis.  

The VCAA provides that VA must afford a claimant a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  Inasmuch as the Board accepts that the evidence 
provided by the veteran that she underwent physiotherapy in 
service and current treatment records show that she now has 
arthritis, the Board finds that a VA examination is necessary 
so that an orthopedist can review the record and determine 
whether the veteran's arthritis is related to service.  

In light of the fact that this claim is being remanded for a 
VA examination, the Board finds that, while on remand, the 
AMC should give the veteran another opportunity to provide 
the records of Dr. Campobasso's treatment of the veteran 
prior to 1994.  In a letter dated March 1998, Dr. Campobasso 
indicated that he had been treating the veteran for arthritis 
for over 20 years and that the veteran's complaints of joint 
pain dated back to her early 20s.  Given that the claims file 
contains no in-service diagnosis of arthritis, records of the 
veteran's treatment for the past 20 years as well as any 
evidence that the condition dates back to her early 20s could 
be crucial to her claim.  In June 1998, the RO requested Dr. 
Campobasso to submit all records of the veteran's pre-1994 
treatment to which he referred.  The RO also notified the 
veteran that it had requested such records from Dr. 
Campobasso.  As well, the RO requested the veteran's help in 
ensuring that the RO received such records.  Neither Dr. 
Campobasso, nor the veteran responded to the RO's request.  
On remand, AMC should contact the veteran and her physician 
and emphasize that, due to the absence of evidence of 
arthritis in her service medical 




records; these records might be crucial in supporting her 
claim.  With the veteran's help, AMC should then endeavor to 
obtain these records.
  
This appeal is REMANDED for the following action:

1.  Utilizing the authorization that is 
already in the claims file, AMC should 
contact Dr. Campobasso and request him to 
submit the veteran's treatment records 
dated prior to October 1994, or a written 
statement indicating that such records 
are unavailable and the reasons therefor.  
The AMC should also contact the veteran 
and request her assistance in obtaining 
these records. 
'
2.  AMC should associate with the claims 
file any records Dr. Campobasso submits.

3.  Thereafter, the AMC should schedule 
the veteran for a VA orthopedic 
examination of her joints.  The AMC 
should forward the claims file and a copy 
of this remand to the examiner and 
request him to review the remand and all 
pertinent documents in the claims file 
and confirm in his written report that 
the records were available for review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) explain the significance of the 
veteran's in-service physiotherapy, 
including whether, in 1945, it was 
common to provide such therapy to an 
individual experiencing the early 
stages of arthritis; 

b) opine whether it is at least as 
likely as not that the veteran's 
arthritis initially manifested in 
service; and   

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.

3.  Once the above noted actions are 
taken, AMC should readjudicate the 
veteran's claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


